The parties to the above entitled cause having stipulated that the appeals from the two judgments rendered in the said action in favor of the respondent. J. J. Lermen present questions identical to those presented in the appeals in the case, No. 1359, Anderson v. Nawa et al., (opinion filed July 17, 1914), ante, p. 151, [143 P. 555], and the said parties having further stipulated that the facts in both cases upon which the judgments of dismissal are respectively based are in all respects substantially the same, and having further stipulated that all briefs and arguments filed or made on the appeal from the judgment in favor of respondent Swayne  Hoyt, a corporation (being case No. 1359, supra), may be considered as made and filed in the appeals from the judgments in favor of said respondent J. J. Lermen.
Now, therefore, it is hereby ordered upon the authority of the said case (No. 1359), and for the same reasons stated in the opinion filed therein, the first judgment, to wit, the judgment entered and recorded December 12, 1912, in favor of said respondent J. J. Lermen, is affirmed, and the appeal from the second judgment, to wit, the judgment entered and recorded February 14, 1913, is dismissed. *Page 801